                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    CHARLESTON DIVISION


JIHAN DARWISH,

                       Plaintiff,

v.                                                    Civil Action No. 2:20-cv-00225
                                                      Judge Goodwin

ETHICON, INC., and
JOHNSON & JOHNSON

                       Defendants.


                          MEMORANDUM OPINION AND ORDER


       On April 1, 2020, plaintiff directly filed a Short Form Complaint in this court despite

Pretrial Order (“PTO”) # 304 ordering that “plaintiffs may no longer direct file claims against

Ethicon, Inc. or Johnson & Johnson in the Ethicon MDL (as set forth in PTO #118) or in any other

pelvic mesh MDL assigned to the court[.]” See In re: Ethicon, Inc. Pelvic Repair Sys. Prods. Liab.

Litig., 2:12-md-2327 (“MDL 2327”) filed on June 21, 2018 [ECF # 6033]. On June 20, 2018, the

Judicial Panel on Multidistrict Litigation entered a Minute Order Suspending Rule 7.1(a), requiring

notification to the Clerk of the Panel of potential tag-along actions. Id at ECF # 6031. Both orders

effectively disallow the direct filing or transfer of any new actions in MDL 2327. If plaintiff

wishes to proceed, she must file the action in the appropriate jurisdiction.

       The court ORDERS that this civil action be DISMISSED WITHOUT PREJUDICE and

STRICKEN from the docket.
       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                          ENTER: April 3, 2020




                                             2
